           Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Northern Division)

MINNESOTA LAWYERS MUTUAL                     *
INSURANCE COMPANY
333 South Seventh Street                     *
Minneapolis, Minnesota 55402
                                             *
                     Plaintiff
                                             *
v.
                                             *         Civil Action No.
KEVIN T. OLSZEWSKI, ESQUIRE
5 South Hickory Avenue                       *
Bel Air, Maryland 21014
                                             *
and
                                             *
LAW OFFICE OF KEVIN T.
OLSZEWSKI, P.A.                              *
5 South Hickory Avenue
Bel Air, Maryland 21014                      *

Serve On:                                    *

Resident Agent                               *
Kevin T. Olszewski, Esquire
5 South Hickory Avenue                       *
Bel Air, Maryland 21014
                                             *
and
                                             *
CHARLES BLAIR PHILLIPS
P. O. Box 484                                *
Darlington, Maryland 21034
                                             *
                     Defendants

*      *       *     *        *   *      *       *     *      *      *     *      *

                                      COMPLAINT

       Minnesota Lawyers Mutual Insurance Company (“MLM”), by its attorneys, Stephan Y.
               Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 2 of 15



Brennan, Patrice Meredith Clarke, and Iliff, Meredith, Wildberger & Brennan, P.C., files this

Complaint against Kevin T. Olszewski, Esquire (“Mr. Olszewski” when referred to individually),

Law Office of Kevin T. Olszewski, P.A. (“Law Firm” when referred to individually) and

(“Olszewski” when referred to collectively), and Charles Blair Phillips (“Mr. Phillips”), and

states:

                                                PARTIES

          1.       MLM is a corporation organized and existing under the laws of the State of

Minnesota, which has its principal place of business in Minnesota.

          2. Mr. Olszewski is resident and citizen of the State of Maryland. Mr. Olszewski

operates the Law Firm, where he practices law, in Bel Air, Maryland.

          3.       The Law Firm is a professional association organized under the Laws of the

State of Maryland, which has its principal place of business in the State of Maryland. The Law

Firm’s principal place of business is in Bel Air, Maryland

          4.       Mr. Phillips is a resident and citizen of the State of Maryland. Mr. Phillips resides

in Darlington, Maryland, which is in Harford County.

          5.       The amount in controversy in this case exceeds $75,000, exclusive of interest and

costs.

                                    JURISDICTION AND VENUE

          6.       This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§1332(a).

          7.       This action is brought pursuant to the Federal Declaratory Judgments Act, 28

U.S.C. §§2201, et seq.


                                                   -2-
            Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 3 of 15



       8.       Venue in this District is proper, pursuant to 28 U.S.C. §1391(b)(2), as a

substantial part of the events and omission giving rise to this claim occurred in Maryland, and the

insurance policy at issue in this action was issued in Maryland.

                                              FACTS

       9.       On August 8, 2016, Mr. Olszewski and the Law Firm purchased policy no. 33880

7 (the “First Policy”) from MLM. The policy period of the First Policy is 08/24/2016 to

08/24/2017. On August 3, 2017, Olszewski purchased policy no. 33880 8 (the “Second

Policy”) from MLM. The policy period for the Second Policy is 08/24/2017 to 08/24/2018.1

       10.      On January 4, 2016, Mr. Phillips filed an action against Johnson Buildings, LLC

in the District Court for Harford County, Maryland, i.e., Blair Phillips v. Johnston Builders, LLC,

et al., District Court for Harford County, Case No. 09-XX-XXXXXXX-2016 (“District Court

Action”).

       11.      Mr. Phillips’s attorney at the time of filing the District Court Action was H.

Norman Wayne, Esquire (“Mr. Wayne”). In May 2016, Mr. Wayne’s appearance was stricken in

the District Court Action. In June 2016, Mr. Olszewski entered his appearance on behalf of Mr.

Phillips in the District Court Action.

       12.      In early September 2016, the defendants in the District Court Action served

interrogatories on Mr. Phillips through Olszewski.

       13.      On October 17, 2016, the defendants in the District Court Action filed a motion to

compel and a motion for sanctions, as Mr. Phillips did not respond to their discovery requests in


       1
         As the First Policy is substantively identical to the Second Policy, except for the
respective policy periods, the relevant policy provisions, infra, are found both the First Policy
and the Second Policy.
                                                -3-
          Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 4 of 15



a timely manner. Olszewski did not file responses in opposition to those motions.

        14.     On October 26, 2016, Olszewski filed notices of service of Mr. Phillips’s answers

to interrogatories.

        15.     Shortly thereafter, the defendants in the District Court Action filed a second

motion to compel and a second motion for sanctions. The trial of the District Court Action, at

which the judge was to rule on the motions, was postponed. On December 22, 2016, one of the

defense attorneys wrote to the court concerning the motion to compel.

        16.     On January 13, 2017, the defendants in the District Court Action filed an

additional motion for sanctions. Olszewski did not file a response in opposition to that motion.

        17.     On January 24, 2017, the District Court ruled on the motion that was filed on

January 13, 2017. The District Court’s order stated, inter alia, “case shall be dismissed if full

and complete Answers to Interrogatories are not provided by 4:30 p.m. on January 30, 2017.”

        18.     On January 30, 2017, Olszewski filed a notice of service of Mr. Phillips’s

supplemental answers to interrogatories in the District Court Action.

        19.     On February 2, 2017, the defendants in the District Court Action filed a motion

for sanctions and a motion to dismiss. The defendants took the position that Mr. Phillips’s

supplemental answers to interrogatories were insufficient and failed to comply with the court’s

order entered January 24, 2017, supra. Olszewski did not file a written response in opposition to

this motion.

        20.     On February 3, 2017, the trial date, the District Court dismissed the District Court

Action as a discovery sanction, as the District Court determined that the supplemental answers to

interrogatories did not comply with the Order entered January 24, 2017.


                                                -4-
           Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 5 of 15



       21.       Olszewski did not notify MLM of the dismissal of the District Court Action

during the time within which it was possible to file a motion to alter or amend the judgment of

dismissal on behalf of Mr. Phillips, which is 10 days after entry of judgment under Maryland

Rule 3-534.

       22.       Olszewski did not notify MLM of the dismissal of the District Court Action to

MLM during the time within with it was possible to file a motion to revise the judgment of

dismissal on behalf of Mr. Phillips, which is 30 days after entry of judgment under Maryland

Rule 3-535(a).

       23.       Olszewski did not file post-judgment motions in the District Court Action.

       24.       On or about February 8, 2017, without notifying MLM, Olszewski filed an appeal,

Blair Phillips v. Johnston Builders, et al., Circuit Court for Harford County, Case No. 12-C-17-

000699 (“Circuit Court Appeal”). In a case such as the District Court Action, the initial appeal is

to the Circuit Court rather than to the Court of Special Appeals.

       25.       The District Court sent the appeal to the Circuit Court on March 21, 2017, and a

Notice of Record Appeal was issued by the Circuit Court Appeal on March 23, 2017.

       26.       Olszewski did not notify MLM of the Circuit Court Appeal while the appeal was

pending.

       27.       Olszewski did not file any documents in the Circuit Court Appeal.

       28.       On May 15, 2017, the Circuit Court issued a Memorandum Opinion and Order

dismissing the Circuit Court Appeal.

       29.       Olszewski did not notify MLM of the existence of the Circuit Court Appeal until

he wrote to MLM on August 21, 2018. Likewise, Olszewski did not notify MLM of the


                                                -5-
          Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 6 of 15



dismissal of the Circuit Court Appeal until he wrote to MLM on August 21, 2018.

       30.       Notwithstanding the facts above, Olszewski did not report this matter to MLM

during the policy period of the First Policy or within 60 days after the expiration of the policy

period of the First Policy.

       31.     If Olszewski had notified MLM of the dismissal of the District Court Action in a

timely manner, then MLM could have participated in the District Court Action, either by

assigning counsel from MLM’s panel to assist Olszewski or by directly advising Olszewski with

regard to filing post-judgment motions.

       32.       If Olszewski, had notified MLM of the filing of the Circuit Court Appeal in a

timely manner, then MLM could have participated in the Circuit Court Appeal, either by

assigning counsel from MLM’s panel to assist Olszewski or dy directly advising Olszewski with

regard to the Circuit Court Appeal. It was a simple matter to avoid the dismissal of the Circuit

Court Appeal that occurred in May 2017, as the Circuit Court Appeal would not have been

dismissed if Olszewski had filed customary documents that one must file in an appeal.

       33.     Olszewski also did not disclose the dismissal of the District Court Action or the

Dismissal of the Circuit Court Appeal to MLM in the insurance application that was incorporated

into the Second Policy. Indeed, Olszewski made representations in the application, upon which

MLM relied in issuing the Second Policy, that he had no knowledge of any facts that could lead

to a claim.

       34.     On December 14, 2017, Olszewski received a letter from Gregory M. Kline,

Esquire (“Mr. Kline”), an attorney “retained to represent Mr. Charles Blair Phillips with regard to

a claim of professional negligence against” Olszewski arising from the representation of Mr.


                                                -6-
          Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 7 of 15



Phillips in the District Court Action and Circuit Court Appeal. “This letter is to provide you with

formal notice of this claim and to request that you notify your professional liability carrier.” Mr.

Kline also “formally request[ed] that you provide my office, on behalf of Mr. Phillips, with a

complete copy of your file in this matter,” as “Mr. Phillips was not provided with any copies of

the pleadings and related documentation regarding the above-referenced case.”

       35.     Olszewski did not notify MLM of his receipt of the December 14, 2017 letter

until August 21, 2018, when Olszewski responded to inquiries from an MLM underwriter

regarding his application for a new MLM policy.

       36.     Olszewski did not respond to Mr. Kline’s letter dated December 14, 2017.

Olszewski also did not comply with Mr. Kline’s, and by extension Mr. Phillips’s, request for a

copy of his file. As a result, Mr. Kline wrote to Olszewski again on May 1, 2018. In this letter,

Mr. Kline made “a formal demand for settlement of Mr. Phillips’ claims against you. Mr.

Phillips’ [sic] demands payment from you in the amount of $250,000 in full and final satisfaction

of his claims against you.” Mr. Kline’s letter also states “[i]f we are unable to resolve this case

within 30 days of this letter, I have been instructed to file suit against you and pursue all legal

remedies available.”

       37.     Olszewski did not notify MLM of Mr. Kline’s letter dated May 1, 2018 within 30

days of the date of the letter. Olszewski did not notify MLM of Mr. Kline’s letter dated May 1,

2018 until August 21, 2018, when Olszewski responded to inquiries from an MLM underwriter

regarding his application for a new MLM policy.

       38.     As Olszewski did not timely notify MLM of Mr. Kline’s letters, and as Olszewski

did not respond to Mr. Kline’s repeated request for a copy of his file, on September 3, 2018 Mr.


                                                 -7-
          Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 8 of 15



Kline filed a legal malpractice action against Olszewski on behalf of Mr. Phillips, Blair Phillips

v. Kevin T. Olszewski, Esquire, et al., Circuit Court for Harford County, Case No. C-12-CV-18-

000585 (“Legal Malpractice Action”).

        39.    If Olszewski had notified MLM of his receipt of the December 14, 2017 letter

from Mr. Kline in a timely manner, MLM would have (1) ensured that Mr. Kline received a copy

of Mr. Phillips’ file as requested in the letter, and (2) would have communicated with Mr. Kline

about the claim, which was not at that time the subject of a lawsuit, and likely would have

avoided the filing of the Legal Malpractice Action.

        40.    If Olszewski had notified MLM of his receipt of Mr. Kline’s letter dated May 1,

2018 in a timely manner, MLM would have (1) ensured that Mr. Kline received a response to his

letter within 30 days as he requested in the letter, and (2) would have communicated with Mr.

Kline about the claim, which was not at that time the subject of a lawsuit, and likely would have

avoided the filing of the Legal Malpractice Action.

        41.    In both the First Policy and the Second Policy (see, Exhibits 1 and 2), the first

part of the “Coverage” section provides that a claim will only be covered, subject to all of the

other terms of the policies, if the claim is both deemed made and reported to MLM during the

policy period or within 60 days after the end of the policy period in which the claim was first

made:

        WE will pay, subject to OUR limit of liability, all DAMAGES the INSURED may
        be legally obligated to pay and CLAIM EXPENSE(S), due to any CLAIM,
        provided that:

        (1) the CLAIM arises out of any act, error or omission of the INSURED or a
        person for whose acts the INSURED is legally responsible;
        (2) the act, error, or omission occurred on or after the PRIOR ACTS
        RETROACTIVE DATE and prior to the expiration date of the POLICY PERIOD;

                                                -8-
          Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 9 of 15



        (3) the CLAIM results from the rendering of or failure to render
        PROFESSIONAL SERVICES;
        (4) the CLAIM is deemed made during the POLICY PERIOD; and
        (5) the CLAIM is reported to US during the POLICY PERIOD or within 60 days
        after the end of the POLICY PERIOD.

        42.       In both the First Policy and the Second Policy, the second part of the “Coverage”

section states:

        A CLAIM is deemed made when:
        (1) a demand is communicated to an INSURED for DAMAGES resulting from
        the rendering of or failure to render PROFESSIONAL SERVICES; or
        (2) an INSURED first becomes aware of any actual or alleged act, error, or
        omission by any INSURED which could reasonably support or lead to a CLAIM.

        All CLAIMS arising out of the same or related PROFESSIONAL SERVICES
        shall be considered one CLAIM, and shall be deemed made when the first CLAIM
        was deemed made.

        43.       Both the First Policy and the Second Policy contain a “Defense and Settlement”

section, which states “WE have the exclusive right to investigate, negotiate, and defend

CLAIMS. . .” The “Defense and Settlement” section of both the First Policy and the Second

Policy also provides “[t]he INSURED must cooperate with US in the investigation and defense. .

.”

        44.       In both the First Policy and the Second Policy, the definition of “Claims” states:

        “CLAIMS” means:

        (1) a demand communicated to the insured for DAMAGES or PROFESSIONAL
        SERVICES;
        (2) a lawsuit served upon the INSURED seeking such DAMAGES;
        (3) any notice or threat, whether written or oral, that any person, business entity or
        organization intends to hold an INSURED liable for such DAMAGES; or
        (4) any act, error or omission by any INSURED which could reasonably support
        or lead to a demand for DAMAGES.

        45.       In both the First Policy and the Second Policy, “‘DAMAGES’ means[] monetary


                                                  -9-
            Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 10 of 15



judgments or monetary settlements,” subject to the enumerated exceptions.

        46.     In both the First Policy and the Second Policy, “PROFESSIONAL SERVICES”

includes “legal or notary services provided for others, while engaged in the private practice of

law. . .”

        47.     Both the First Policy and the Second Policy include “NOTICE OF CLAIMS AND

DISCIPLINARY PROCEEDINGS,” which are separate and distinct from the reporting

requirement that triggers coverage under the “Coverage” section of the policies, supra. Under

these sections, “[i]n the event of a CLAIM, DISCIPLINARY PROCEEDING, disciplinary

investigation or notice to appear before a review board, the INSURED must: (1) give immediate

written notice to US; and (2) forward every demand, notice, summons, or other communication

received by the INSURED or his or her representative to” MLM. Coverage under the policies is

not expanded by compliance with this notice provision, as even if an insured gives MLM

immediate notice of a claim such notice must be received by MLM “during the POLICY

PERIOD or within 60 days of the end of the POLICY PERIOD for coverage to apply.”

        48.     Both the First Policy and the Second Policy contain a “Representation in

Application” section, which states:

        The application for coverage is part of this policy. The application includes any
        Firm Information Verification form and/or Renewal Update form.

        By acceptance of the policy the INSURED agrees:

        (1) the statements in the application are the representations of all INSUREDS;
        (2) such representations are material as this policy is issued in reliance upon the
        truth of such representations; and
        (3) this policy embodies all of the agreements between the INSURED, US and/or
        OUR agent.

        49.     Olszewski signed the application for the Second Policy on June 6, 2017. In

                                               - 10 -
        Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 11 of 15



response to the question “[i]n the last 12 months . . . has any firm member become aware of any
INCIDENT which could reasonably result in a claim being made against the firm or a member of
the firm, Olszewski responded “No.”

       50.    Olszewski also represented to MLM in the application for the Second Policy:

       Undersigned authorized representative of the firm agree to all of the following:

       ! Declares after diligent inquiry the above statements and particulars are true and
       no material facts have been suppressed or misstated.

       ...

       ! If the Company accepts this application by issuing a policy, this application
       shall be the basis of the policy of insurance and incorporated therein. The policy
       will be issued on the information contained in the application and all such
       information is deemed to be “material.”

       ! The applicant hereby certifies that all known claims, lawsuits [,] incidents, and
       disciplinary investigations have been reported to the present or previous insurance
       carriers and the applicant has no knowledge of any threatened litigation or existing
       fact or situation which could result in a claim being filed against the applicant.

       ! Failure by the applicant to report any known claim, lawsuit, incident, or
       disciplinary investigation or any known facts which may result in a claim, to
       current or previous insurers may result in the declination of coverage for these
       matters by current or previous insurers.

       51.    Olszewski also provided “Warranty Statement(s)” as part of the application for the

Second Policy, which Olszewski signed on August 1, 2017 and August 2, 2017, respectively.

The “Warranty Statement(s)” state:


       Undersigned authorized representative of the firm certifies that:

       ! There have been no significant changes in the firm’s practice or any information
       contained in the previously submitted application.

       ! After having made inquiry of all firm attorneys, is not aware of any claims or
       circumstances that could result in claims or disciplinary proceedings that have not
       been reported to Minnesota Lawyers Mutual.


                                              - 11 -
         Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 12 of 15



       ! All known claims, lawsuits, incidents, and/or disciplinary proceedings have
       been reported to the present or previous insurance carriers, and the undersigned,
       after having made inquiry of all firm attorneys, has no knowledge of any
       threatened litigation or existing fact or situation which could result in a claim or
       disciplinary action being filed against the firm.

     COUNT I - FOR A DECLARATORY JUDGMENT THAT THERE IS NO
                 COVERAGE UNDER THE FIRST POLICY

       52.     MLM adopts by reference, as if fully set forth herein, the averments of

paragraphs 1-51.

       53.     With regard to potential claims, and also with regard to determining whether a

“representation in application” provision or a “prior knowledge” exclusion applies to exclude

coverage, Maryland courts use an objective standard of reasonableness in determining an

insured’s prior knowledge in professional liability insurance cases.

       54.     Definition 4 of “CLAIMS” in the MLM Policy, supra, “means . . . any act, error

or omission by any INSURED which could reasonably support or lead to a demand for

DAMAGES.” This occurred with regard to Mr. Phillips’s claim against Olszewski in the Winter

of 2017, supra.

       55.     Under the Policy, supra,“[a] CLAIM is deemed made when . . . an INSURED

first becomes aware of any actual or alleged act, error, or omission by any INSURED which

could reasonably support or lead to a CLAIM, and “[a]ll CLAIMS arising out of the same or

related PROFESSIONAL SERVICES shall be considered one CLAIM, and shall be deemed

made when the first CLAIM was deemed made.” Mr. Phillips’s claim against Olszewski,

therefore, is deemed made in the Winter of 2017, supra.

       56.     The claim, however, was not reported to MLM during the policy period of the


                                               - 12 -
         Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 13 of 15



First Policy nor within 60 days after expiration of the policy period of the First Policy, which was

the necessary second element of the two-part trigger of coverage under the First Policy, supra.

        57.     Olszewski also violated the separate and distinct “NOTICE OF

CLAIMS AND DISCIPLINARY PROCEEDINGS” provision of the First Policy, and MLM was

prejudiced by Olszewski’s violation of this provision of the First Policy.

        58.     The “Defense and Settlement” section of the MLM Policy affords MLM, inter

alia, the exclusive right to investigate or defend “CLAIMS,” and as the plain language of the

Policy establishes this includes “CLAIMS” that exist before (1) any notice or threat that a

person intends to hold an insured liable for “DAMAGES,” or (2) any demand for

“DAMAGES” is communicated to an insured, supra. The purpose of such provisions in

the Policy is to enable MLM to participate in situations such as existed in early 2017 in

the District Court Action, and the Circuit Court Appeal, so that actual “CLAIMS” for

“DAMAGES” can be avoided when it is possible to do so, or so that damages caused by

insureds’ acts or omissions may be mitigated if not entirely avoided.

        59.     The “Defense and Settlement” section of the First Policy also provides “[t]he

INSURED must cooperate with US in the investigation and defense. . .” Olszewski violated this

provision of the First Policy, and MLM was prejudiced by Olszewski’s violation of this provision

of the First Policy.

        60.     There is no coverage, therefore, for Mr. Phillips’s claim against Olszewski

under the First Policy.

        61.     An actual and justiciable controversy exists between MLM, Olszewski, and Mr.


                                               - 13 -
           Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 14 of 15



Phillips as to whether there is coverage for Mr. Phillips’s claim against Olszewski under the First

Policy.

     COUNT II - FOR A DECLARATORY JUDGMENT THAT THERE IS NO
                 COVERAGE UNDER THE SECOND POLICY

          62.    MLM adopts by reference, as if fully set forth herein, the averments of

paragraphs 1-61.

          63.    As stated, supra, Mr. Phillips’s claim was deemed made before the Policy

Period for the Second Policy. There is, therefore, no coverage for Mr. Lucht’s claim under the

Second Policy.

          64.    There also is no coverage for Mr. Phillips’s claim under the Second Policy,

because coverage under the Second Policy is barred by the “Representation in Application”

provision given Olszewski’s responses to questions, and warranties, in the application for the

Second Policy regarding Olszewski’s supposed lack of knowledge of facts or circumstances that

could result in an actual claim for damages by Mr. Phillips against Olszewski, supra.

          65.    Olszewski also violated the “NOTICE OF CLAIMS AND DISCIPLINARY

PROCEEDINGS” section of the Second Policy, as well as “Defense and Settlement” section of

the MLM Policy that provides “[t]he INSURED must cooperate with US in the investigation and

defense. . .” of the Second Policy, with regard to Mr. Kline’s letter(s), supra, and MLM was

prejudiced by Olszewski’s violations of these provisions of the Second Policy.

          66.    An actual and justiciable controversy exists between MLM, Olszewski, and Mr.

Phillips as to whether there is coverage for Mr. Phillips’s claim against Olszewski under the

Second Policy.


                                                - 14 -
           Case 1:18-cv-03017-ELH Document 1 Filed 10/02/18 Page 15 of 15



          WHEREFORE, MLM seeks a declaratory judgment that declares:

          A.    There is no coverage for Mr. Phillips’s claim against Olszewski under the First

Policy; and

          B.    There is no coverage for Mr. Phillips’s claim against Olszewski under the Second

Policy.

                                              Respectfully submitted,



                                                  /s/ Stephan Y. Brennan
                                              Stephan Y. Brennan
                                              Federal Bar No. 23597
                                              Iliff, Meredith, Wildberger & Brennan, P.C.
                                              Patriots Plaza, Suite 201-203
                                              8055 Ritchie Highway
                                              Pasadena, Maryland 21122
                                              (410) 685-1166
                                              fax (410) 685-1233
                                              e-mail: steve@ilimer.com



                                                  /s/ Patrice Meredith Clarke
                                              Patrice Meredith Clarke
                                              Federal Bar No. 18824
                                              Iliff, Meredith, Wildberger & Brennan, P.C.
                                              Patriots Plaza, Suite 201-203
                                              8055 Ritchie Highway
                                              Pasadena, Maryland 21122
                                              (410) 685-1166
                                              fax (410) 685-1233
                                              e-mail: patrice@ilimer.com

                                              Attorneys for Minnesota Lawyers Mutual Insurance
                                              Company, Plaintiff




                                               - 15 -
